346 N.W.2d 138 (1984)
Guyen HAMILTON, Relator,
v.
INTERNATIONAL DAIRY QUEEN, INC., Respondent,
Commissioner of Economic Security, Respondent.
No. C5-83-199.
Supreme Court of Minnesota.
March 30, 1984.
Michael B. Sokol, Frances S.P. Li, Minneapolis, for relator.
Susan L. Sega, Minneapolis, Peter C. Andrews, Asst. Atty. Gen., St. Paul, for respondents.
Considered and decided by the court en banc without oral argument.
SCOTT, Justice.
The representative of the Commissioner of the State of Minnesota Department of Economic Security found that the employee "was discharged for reasons amounting to misconduct under the Minnesota Employment Service Law." He was then disqualified as a recipient of unemployment compensation benefits.
We reverse that determination, based upon our decision in Windsperger v. Broadway Liquor Outlet, 346 N.W.2d 142, filed contemporaneously with this decision. The reasoning of that case precludes the denial of said benefits to this employee.
Reversed.
PETERSON, Justice (dissenting).
I respectfully dissent for the reasons stated in my dissent in Windsperger, in which is included a discussion of this case.
AMDAHL, Chief Justice (dissenting).
I agree with the dissent of Justice Peterson as expressed in Windsperger so far as it relates to Hamilton, but I do not agree so far as it relates to Windsperger.
KELLEY, Justice (dissenting).
I join the dissent of Justice Peterson for the reasons stated by him in his dissent in Windsperger v. Broadway Liquor Outlet.
COYNE, Justice (dissenting).
I join in the dissent of Justice Peterson for the reasons stated by him in his dissent in Windsperger v. Broadway Liquor Outlet.